UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-06071 DWS Institutional Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Annual Report to Shareholders DWS Equity 500 Index Fund Contents DWS Equity 500 Index Fund 4 Performance Summary 6 Information About Your Fund's Expenses 8 Portfolio Management Review 11 Portfolio Summary 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Tax Information DWS Equity 500 Index Portfolio 26 Investment Portfolio 41 Statement of Assets and Liabilities 42 Statement of Operations 43 Statement of Changes in Net Assets 44 Financial Highlights 45 Notes to Financial Statements 51 Report of Independent Registered Public Accounting Firm 52 Investment Management Agreement Approval 57 Summary of Management Fee Evaluation by Independent Fee Consultant 61 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. Stocks may decline in value. See the prospectus for details. This fund is not sponsored, endorsed, sold, nor promoted by Standard & Poor's®, and Standard & Poor's makes no representation regarding the advisability of investing in the portfolio. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 Average Annual Total Returns as of 12/31/10 No Sales Charge 1-Year 3-Year 5-Year 10-Year Class S 14.89% -3.00% 2.14% 1.21% Institutional Class 15.01% -2.91% 2.25% 1.33% S&P 500® Index+ 15.06% -2.86% 2.29% 1.41% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $1,000,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 0.27% and 0.23% for Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Class S Institutional Class Net Asset Value: 12/31/10 $ $ 12/31/09 $ $ Distribution Information: Twelve Months as of 12/31/10: Income Dividends $ $ Growth of an Assumed $1,000,000 Investment [] DWS Equity 500 Index Fund — Institutional Class [] S&P 500 Index+ Yearly periods ended December 31 The growth of $1,000,000 is cumulative. The minimum initial investment for the Institutional Class is $1,000,000. Performance of other share classes will vary based on the fee structure of those classes. +The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. "Standard & Poor's," "S&P 500," "Standard & Poor's 500" and "500" are trademarks of The McGraw-Hill Companies Inc., and have been licensed for use by the Fund's investment advisor. Lipper Rankings — S&P 500 Index Objective Funds Category as of 12/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class S 1-Year 26 of 17 3-Year 37 of 24 5-Year 29 of 20 10-Year 24 of 23 Institutional Class 1-Year 9 of 6 3-Year 23 of 15 5-Year 12 of 9 10-Year 9 of 9 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return with distributions reinvested. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return* Class S Institutional Class Beginning Account Value 7/1/10 $ $ Ending Account Value 12/31/10 $ $ Expenses Paid per $1,000** $ $ Hypothetical 5% Fund Return* Class S Institutional Class Beginning Account Value 7/1/10 $ $ Ending Account Value 12/31/10 $ $ Expenses Paid per $1,000** $ $ * Expenses include amounts allocated proportionally from the master portfolio. ** Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class S Institutional Class DWS Equity 500 Index Fund .31% .19% For more information, please refer to the Fund's prospectuses. Portfolio Management Review DWS Equity 500 Index Fund Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Equitiy 500 Index Portfolio, in which the fund invests all of its assets. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Northern Trust Investments, Inc. ("NTI"), a subsidiary of Northern Trust Company, is the subadvisor for the portfolio. As of December 31, 2010, NTI had approximately $643.6 billion of assets under management. Portfolio Manager Brent Reeder Senior Vice President at NTI and Portfolio Manager of the Portfolio since May 2007. Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio manager only through the end of the period of the report as stated on the cover. The portfolio manager's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Although concerns about the outlook for economic growth periodically weighed on investor sentiment during the past 12 months, the Standard & Poor's 500® (S&P 500) Index finished the period with a healthy gain of 15.06% thanks to three important trends.1 First, the US economy moved to a firmer footing than where it stood one year ago, causing investor fears of a "double-dip" recession to fade gradually into the background. Second, stock prices were energized by the overall health of US corporations, as demonstrated by strong corporate earnings results, cash-rich balance sheets and — in many cases — attractive dividend yields relative to bonds. The monetary policy of the US Federal Reserve Board (the Fed) was a third pillar of positive stock market performance. The Fed kept rates near zero for the full 12-month period and initiated its policy of "quantitative easing" in order to boost growth. Together, these favorable developments helped stocks continue their long climb off of the crisis lows of March 2009. The fund's Institutional shares returned 15.01% during 2010. (Past performance is no guarantee of future results. Please see pages 4 through 5 for the performance of other share classes and more complete performance information.) Since the fund's investment strategy is to replicate the performance of the S&P 500 Index as closely as possible before the deduction of expenses, the fund's return is normally close to the return of the index. The difference in return is typically driven by transaction costs and fund expenses. Positive Contributors to Fund Performance Heightened investor risk appetites and hopes for improving growth translated into outperformance for the higher-beta and economically sensitive areas of the market during 2010.2 The top-performing market segment was the consumer discretionary sector, which delivered a return nearly double that of the market as a whole. The improving outlook for economic growth, particularly in the latter part of the period, fueled gains of over 20% in numerous restaurant and retail stocks. Industrials, the market's second-best-performing sector, also outperformed on the strength of a better growth picture. In this case, however, it was largely growth overseas — and in the emerging markets in particular — that drove gains for stocks such as Caterpillar, Inc. and Deere & Co. Among stocks that were in the index for the entire year, Cummins, Inc. — a manufacturer of engines and power generation systems — was the best individual performer and the only index component to deliver a gain of over 100%. Materials and energy, the third- and fourth-best performers, were boosted by rising commodity prices. Oil, agricultural commodities and metals all performed well on the strength of a favorable supply-and-demand picture, elevated investor risk appetites and the improving prospects for economic growth in 2011, propelling both sectors to market-beating gains. Telecommunications shares also outpaced the broader market, which is somewhat surprising given the sector's defensive nature. Telecommunications, which make up only about 3% of the benchmark, gained ground behind the growing attractiveness of dividends at a time of low yields in the bond market. Negative Contributors to Fund Performance The weakest-performing areas of the index were generally those seen as being most defensive and least sensitive to economic trends, such as consumer staples, health care and utilities. Technology stocks, while providing a double-digit return, also trailed the overall market. Large-cap tech stocks such as Microsoft, Corp., Cisco Systems, Inc. and Intel Corp., among others, underperformed due to concerns about their future growth potential. Similarly, financial stocks gained 10%-plus as a group but fell short of the benchmark return. Many stocks in the sector remained under pressure from regulatory concerns and difficulties relating to the slow recovery from the housing and mortgage crisis of 2008. The worst-performing individual stocks in the index during 2010 were Dean Foods Co., a milk producer that experienced falling profit margins; H&R Block, Inc., which saw rising competition from tax-preparation software; and the for-profit education firm Apollo Group, Inc., which was hit hard by the prospect of increased regulatory scrutiny. Outlook and Positioning We believe that holding an index fund such as this one can be advantageous over time because it offers broad exposure to the equity market at a relatively low cost. We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. 1The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvestment of dividends and, unlike portfolio returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2Beta is a measure of volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Common Stocks 99% 99% Cash Equivalents* 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 12/31/10 12/31/09 Information Technology 19% 20% Financials 16% 14% Energy 12% 11% Industrials 11% 10% Health Care 11% 13% Consumer Staples 11% 11% Consumer Discretionary 10% 10% Materials 4% 4% Utilities 3% 4% Telecommunication Services 3% 3% 100% 100% Asset allocation and sector diversification are subject to change. * In order to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market, the Portfolio invests in futures contracts. Ten Largest Equity Holdings at December 31, 2010 (18.3% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 3.2% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 2.5% 3. Microsoft Corp. Developer of computer software 1.8% 4. General Electric Co. Diversified technology, media and financial services company 1.7% 5. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.6% 6. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.6% 7. Procter & Gamble Co. Manufacturer of diversified consumer products 1.5% 8. AT&T, Inc. Provider of communications services 1.5% 9. Johnson & Johnson Provider of health care products 1.5% 10. JPMorgan Chase & Co. Provider of global financial services 1.4% Portfolio holdings are subject to change. For more complete details about the Portfolio's investment portfolio, see page 26. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Statement of Assets and Liabilities as of December 31, 2010 Assets Investment in the DWS Equity 500 Index Portfolio, at value $ Receivable for Fund shares sold Due from Advisor Due from affiliates Other assets Total assets Liabilities Payable for Fund shares redeemed Accrued expenses and other payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Net unrealized appreciation (depreciation) on investments and futures Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ Net Asset Value Class S Net Asset Value, offering and redemption price per share ($444,144,667 ÷ 3,146,525 outstanding shares of beneficial interest, $.001 par value, unlimited number of shares authorized) $ Institutional Class Net Asset Value, offering and redemption price per share ($1,520,602,208 ÷ 10,665,492 outstanding shares of beneficial interest, $.001 par value, unlimited number of shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the year ended December 31, 2010 Investment Income Income and expenses allocated from DWS Equity 500 Index Portfolio: Dividends (net of foreign taxes withheld of $2,716) $ Income distributions — Central Cash Management Fund Interest Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Expenses* ) Net investment income allocated from DWS Equity 500 Index Portfolio Expenses: Administration fee Services to shareholders Professional fees Trustees' fees and expenses Reports to shareholders Registration fees Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) allocated from DWS Equity 500 Index Portfolio: Investments ) Futures ) Change in net unrealized appreciation (depreciation) allocated from DWS Equity 500 Index Portfolio on: Investments Futures Net gain (loss) Net increase (decrease) in net assets resulting from operations $ * Net of $644,432 Advisor reimbursement allocated from DWS Equity 500 Index Portfolio for the year ended December 31, 2010. The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Years Ended December 31, Increase (Decrease) in Net Assets Operations: Net investment income (loss) $ $ Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Class S ) ) Institutional Class ) ) Total distributions ) ) Fund share transactions: Proceeds from shares sold In-kind redemptions — ) Reinvestment of distributions Cost of shares redeemed ) ) Redemption fees — Net increase (decrease) in net assets from Fund share transactions ) ) Increase from regulatory settlements (see Note E) — Increase (decrease) in net assets Net assets at beginning of period Net assets at end of period (includes undistributed net investment income of $652,605 and $756,976, respectively) $ $ The accompanying notes are an integral part of the financial statements. Financial Highlights Class S Years Ended December 31, Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) ) Total from investment operations ) Less distributions from: Net investment income ) Increase from regulatory settlements c — Redemption fees — * Net asset value, end of period $ Total Return (%)b c ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) aBased on average shares outstanding during period. bTotal return would have been lower had certain expenses not been reduced. cIncludes a non-recurring payment from the Advisor which amounted to $0.007 per share recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note E). Excluding this non-recurring payment, total return would have been 0.01% lower. *Amount is less than $.005. Institutional Class Years Ended December 31, Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) ) Total from investment operations ) Less distributions from: Net investment income ) Increase from regulatory settlements c — Redemption fees — * Net asset value, end of period $ Total Return (%)b c ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) aBased on average shares outstanding during the period. bTotal return would have been lower had certain expenses not been reduced. cIncludes a non-recurring payment from the Advisor which amounted to $0.007 per share recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note E). Excluding this non-recurring payment, total return would have been 0.01% lower. *Amount is less than $.005. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS Equity 500 Index Fund (the "Fund") is a diversified series of DWS Institutional Funds (the "Trust"), which is registered under the Investment Company Act of 1940, as amended, (the "1940 Act"), as an open-end management investment company organized as a Massachusetts business trust. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, DWS Equity 500 Index Portfolio (the "Portfolio"), a diversified, open-end management investment company registered under the 1940 Act and organized as a New York business trust advised by Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. On December 31, 2010, the Fund owned approximately 77% of the Portfolio. The Fund offers two classes of shares: Institutional Class and Class S. Institutional Class and Class S shares are offered to a limited group of investors, and are not subject to initial or contingent deferred sales charges and generally have lower ongoing expenses than other classes. Investment income, realized and unrealized gains and losses, and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of both classes of shares, except that each class bears certain expenses unique to that class such as services to shareholders and certain other class specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's Investment Portfolio. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. At December 31, 2010, the Fund had a net tax basis capital loss carryforward of approximately $337,540,000, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized, December 31, 2011 ($53,713,000), December 31, 2012 ($73,803,000), December 31, 2013 ($22,343,000), December 31, 2014 ($21,981,000), December 31, 2016 ($68,827,000), December 31, 2017 ($69,783,000) and December 31, 2018 ($27,090,000), the respective expiration dates, whichever occurs first. During the year ended December 31, 2010 the Fund lost, through expiration, $40,506,000 of prior year capital loss carryforward. In addition, from November 1, 2010 through December 31, 2010, the Fund incurred approximately $2,616,000 of net realized capital losses. As permitted by tax regulations, the Fund intends to elect to defer these losses and treat them as arising in the fiscal year ending December 31, 2011. The Fund has reviewed the tax positions for the open tax years as of December 31, 2010, and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared and distributed to shareholders quarterly. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The timing and characterization of certain income and capital gains distributions are determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2010, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed ordinary income $ Capital loss carryforwards $ ) In addition, the tax character of distributions paid to shareholders by the Fundissummarized as follows: Years Ended December 31, Distributions from ordinary income $ $ Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives a daily allocation of the Portfolio's income, expenses and net realized and unrealized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Trust are allocated among the funds in the Trust on the basis of relative net assets. B. Related Parties Management Agreement. Under its Investment Management Agreement with the Fund, the Advisor serves as investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure noted above in Note A. The Fund does not pay a management fee to the Advisor so long as the Fund is a feeder fund that invests substantially all of its assets in the Portfolio. In the event the Board of Trustees determines it is in the best interests of the Fund to withdraw its investment from the Portfolio, the Advisor may become responsible for directly managing the assets of the Fund under the Investment Management Agreement. In such event, the Fund would pay the Advisor an annual fee of 0.05% of the Fund's average daily net assets, accrued daily and payable monthly. The Advisor has voluntarily agreed to waive its fees and/or reimburse certain operating expenses of Institutional Class shares, including expenses allocated from the Portfolio, to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) at 0.15%. This voluntary waiver of reimbursement expired on September 30, 2010. Under this arrangement, during the year ended December 31, 2010, DIMA waived $116,319 of sub-recordkeeping expenses for Institutional Class shares. Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the year ended December 31, 2010, the Administration Fee was $1,897,552, of which $28,879 was waived and $216,312 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent for the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2010, the amount charged to the Fund by DISC was as follows: Services to Shareholders Total Aggregated Waived Unpaid at December 31, 2010 Class S $ $
